Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey Moy on 12 May 2022.
The application has been amended as follows: Cancel claim 17. 

Claim 1: in line 16 delete “hingly” and in its place insert --hingedly--
	in line 22 delete “the shoe lace” and it its place insert --a shoe lace--

Claim 9: in line 17 delete “hingly” and in its place insert --hingedly--
	in line 26 delete “the shoe lace” and it its place insert --a shoe lace--

Claim 14: in line 16 delete “hingly” and in its place insert --hingedly--
	  in line 27 delete “the shoe lace” and it its place insert --a shoe lace--

Claim 18: in line 7 delete “hingly” and in its place insert --hingedly--
in claim 18 line 13 delete “the shoe lace” and it its place insert --a shoe lace--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16 and 18 are allowed as none of the references, alone, or in combination, teach the limitations of independent claims 1, 9, and 14. Independent claim 1 provides significant structure for a shoe lace securing mechanism on an upper wall of each shoe of a pair of shoes, comprising a spool made of circular discs connected together by a central hollow tube, where the circular discs have a plurality of inwardly facing first and second pairs of protrusions, a conduit attached to an upper rear area of the shoe, a stretchable strap inserted in the conduit, a cap member attached to each end of the stretchable strap, and a pair of securing clasps. The securing clasps comprising a tubular member with a hollow interior that is hingedly coupled along a second horizontal edge to a first horizontal edge, with a first opening on a top surface and a second surface on a bottom surface. A shoe lace is run through the each of the shoe lace securing mechanisms, and into the first opening of the securing clasp, and the stretchable strap is secured through the second opening of the securing clasp. Independent claim 9 recites similar limitations as claim 1, with the addition of a latch to lock the tubular member of the securing clasps. Independent claim 14 recites similar limitations as claim 1, with the addition of pulling and rotating the pair of securing clasps clockwise to tighten the shoe lace and the stretchable strap maintaining the shoe lace tension. 
Grenzke (US 2010/0319216) is the closest prior art, which does not teach an open shoe lace securing system, a securing clasp to be pulled upon, and a stretchable strap. There is no way to modify Grenzke to teach all of the limitations of the independent claims without destroying Grenzke. To modify the shoe lace securing mechanism to receive shoe laces being wound manually about its structure, Grenzke would be destroyed because the cycling shoe is designed with a closed shoe lace securing mechanism for ease of tightening the shoe laces and heel portion. Additionally, having an open shoe lace securing mechanism would decrease a user’s safety during cycling motions. Grenzke also does not teach an additional stretchable strap which is attached to lacing by a securing clasp, and modifying Grenzke to have such a structure would destroy the reference, as the system of Grenzke uses a single, unobstructed lace for smoothly opening and closing the shoe. Modifying Grenzke to have such features would be improper hindsight reasoning based on Applicant’s own disclosure. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                        



/MEGAN E LYNCH/Primary Examiner, Art Unit 3732